Citation Nr: 0832827	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  96-24 340	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.  

2.  Entitlement to service connection for chronic left foot 
injury residuals.  

3.  Entitlement to an increased evaluation for the veteran's 
right inguinal/scrotal hernia, rated as 30 percent disabling 
prior to June 16, 2004, and as 60 percent disabling since 
June 16, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from July 1954 to July 1957.  

This matter is on appeal from a May 1995 rating decision by 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  The claims folder was subsequently 
transferred to the RO in St. Petersburg, Florida.  

In March 2003, the veteran testified at a hearing before an 
Acting Veterans Law Judge.  In April 2008, the Board informed 
the veteran that the Acting Veterans Law Judge who conducted 
the March 2003 hearing was no longer employed by the Board, 
and indicated that he was entitled to another hearing.  The 
veteran did not respond within the 30-day timeframe described 
in the letter.  Thus, the Board will consider the appeal on 
the basis of the current record.

This case returns to the Board following a remand to the RO 
in September 2003.


FINDINGS OF FACT

1.  Degenerative joint disease and degenerative disc disease 
of the lumbosacral spine had its onset during service.

2.  The preponderance of the medical evidence shows that the 
veteran's chronic left foot injury residuals were not present 
in service and are not related to service.

3.  For the period prior to June 16, 2004, the evidence 
indicates that the veteran's right inguinal/scrotal hernia 
was recurrent and reducible; the preponderance of the 
evidence is against a finding that the condition was 
manifested by a large, recurrent postoperative hernia that is 
not well supported under ordinary conditions and not readily 
reducible, when considered inoperable.

4.  Since June 16, 2004, the veteran has been in receipt of 
the maximum schedular evaluation available for his right 
inguinal/scrotal hernia under Diagnostic Code 7338 and there 
are no exceptional circumstances.


CONCLUSIONS OF LAW

1.  Degenerative disc disease and degenerative joint disease 
of the lumbosacral spine was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2.  Chronic left foot injury residuals were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  Prior to June 16, 2004, the criteria for an evaluation in 
excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.114, Diagnostic Code (Code) 7338 (2007).

4.  Since June 16, 2004, the criteria for an evaluation in 
excess of 60 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.20, 4.114, Diagnostic Code (Code) 7338 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Chronic Back Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran reports that he sustained a back injury in 
service while lowering a transmission gearbox.  He testified 
at his March 2003 Travel Board hearing that he complained of 
back pain and received treatment at the Fifth General 
Hospital in Stuttgart, Germany.  He also reports that he has 
had chronic back pain since that time, which became worse in 
1974.  The veteran has received Social Security disability 
benefits since 1974.  

Available service treatment records do not reveal complaints 
of, treatment for, or a diagnosis of a chronic back injury in 
service.  The veteran's May 1957 Report of Medical 
Examination upon separation indicated that his spine was 
within normal limits.  The RO attempted to obtain the 
veteran's treatment records from the Fifth General Hospital 
in Stuttgart, Germany.  However, in correspondence received 
in October 2005, the National Personnel Records Center 
indicated that these records were fire related.  

The veteran was afforded a VA spine examination in January 
1995.  He was diagnosed with advanced degenerative joint 
disease in the mid to lower thoracic spine with marked 
kyphosis, mild degenerative joint disease of the lumbosacral 
spine, and degenerative disc disease at C5/6 and C6/7.  
Although the examiner recited the veteran's account of how 
the injury was sustained in service, he did not opine as to 
the etiology.

The veteran was next afforded a VA orthopedic examination in 
June 2004 in which he was diagnosed with degenerative disc 
disease with general arthritis of the lumbar spine.  The 
examiner opined that the condition originated in service at 
the time of his reported back injury.  However, the RO found 
this opinion to be inadequate and requested that another 
examination be conducted in December 2007.  The December 2007 
examiner concluded that he could not determine whether the 
veteran's back disabilities manifested during active service 
without resorting to speculation.

In adjudicating this claim, the Board must assess the 
veteran's competence and credibility in reporting that he has 
chronic low back problems since the documented in-service 
trauma to his low back.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  In Barr and Washington, the United 
States Court of Appeals for Veterans Claims (Court) noted 
that a veteran was competent to testify to factual matters of 
which he had first-hand knowledge, and citing its earlier 
decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
held that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness's personal knowledge; see also 38 
C.F.R. § 3.159(a)(2) (2006) (Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a lay person).

In this capacity, the Board finds the veteran to be competent 
and credible in reporting that he has had chronic low back 
problems since the in-service trauma to his low back.  Layno, 
38 C.F.R. § 3.159(a)(2).

Further, the Board finds no basis for accepting one medical 
opinion over the other.  Thus, resolving all reasonable doubt 
in the veteran's favor, the Board finds that service 
connection for degenerative disc disease and degenerative 
joint disease of the lumbosacral spine is warranted. 

II.  Left Foot Injury Residuals

The veteran also contends that he sustained a left foot 
injury in service.  Specifically, he testified at his March 
2003 Travel Board hearing that he was taking part in 10-day 
maneuvers in the woods in 1956 when his foot was run over by 
a vehicle.  He alleged that he received treatment for this 
injury in Germany.

However, the available service treatment records do not 
reveal complaints of, treatment for, or a diagnosis of a left 
foot injury in service.  The veteran's May 1957 Report of 
Medical Examination upon separation shows that his feet and 
lower extremities were within normal limits.  The RO 
attempted to obtain the veteran's treatment records from 
Germany.  However, in correspondence received in October 
2005, the National Personnel Records Center indicated that 
these records were fire related.  

The veteran was afforded a VA feet examination in January 
1995.  Although the examiner diagnosed him with onychomycosis 
of the left hallux nail and noted some diffuse degenerative 
changes bilaterally, no opinion was rendered concerning the 
etiology of these conditions.  He was afforded a VA podiatry 
examination in June 2004 in which pain in the second and 
third metatarsophalangeal joints was noted upon motion.  
Although the examiner diagnosed him with arthritic changes, 
he was not able to substantiate the veteran's claims of in-
service incurrence.  Because the assessment of the June 2004 
VA physician constitutes the only competent medical evidence 
addressing whether the veteran's left foot disability is 
related to service, the Board finds that the preponderance of 
the evidence is against the claim and thus service connection 
for chronic left foot injury residuals must be denied.  

In reaching this determination, the Board does not question 
the veteran's sincerity that his left foot injury residuals 
are related to service.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(2007) (Competent medical evidence means evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, the Board finds that the preponderance of the 
evidence is against the claim, service connection must be 
denied.

III.  Right Inguinal/Scrotal Hernia

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings is permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran is service-connected for an inguinal hernia that 
is currently evaluated as 60 percent disabling under Code 
7338.  Under the applicable rating criteria, a 10 percent 
evaluation is warranted for a recurrent postoperative hernia 
that is readily reducible and well supported by a truss or 
belt.  A 30 percent evaluation is warranted for a small, 
recurrent postoperative hernia, or an unoperated irremediable 
hernia, that is not well supported by truss or is not readily 
reducible.  A maximum 60 percent evaluation is warranted for 
a large, recurrent postoperative hernia that is not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  

Although the veteran's hernia is currently rated at the 
maximum schedular 60 percent rating, it was only evaluated as 
30 percent disabling prior to June 16, 2004.  However, the 
medical evidence from the period prior to June 16, 2004, does 
not reveal symptomatology warranting a rating in excess of 30 
percent.  Specifically, the report of a January 1995 VA 
examination indicates a recurrent right inguinal hernia 
descending to the upper scrotum where there was an 
approximately 3-inch mass at the inguinal area which was non-
tender to touch.  There was no indication that it was 
supported by a truss or belt.  Similarly, a November 1999 VA 
digestive examination report indicated a "baseball-sized" 
recurrent right inguinal hernia in the inguinal canal and 
upper portion of the scrotum.  It was characterized as 
"apparently reducible" and "surgically treatable."  The 
veteran stated that he did not wear a truss.  

It is not until a June 2004 VA examination that the hernia is 
characterized as massive, tender, complete, and non-
reducible.  The examiner attempted to reduce the hernia at 
this time, but was unable to do so because of pain and the 
veteran's severe discomfort during the examination.  Thus, 
the Board finds that the veteran's hernia symptomatology does 
not warrant any higher than a 30 percent evaluation prior to 
the June 16, 2004, VA examination in which it was first 
characterized as massive and non-reducible.  

This determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  There is no 
showing that the disability reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
compensable rating on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  There is no indication that the disability 
results in either marked interference with employment, 
frequent periods of hospitalization, or has otherwise 
rendered impractical the application of the regular schedular 
standards.  As such, the Board is not required to remand the 
claim for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, the veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.   

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in May 
2001and May 2004.  The letters informed him of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2008.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letters sent to the 
veteran in May 2001 and May 2004 do not meet the requirements 
of Vazquez-Flores and are not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, he was provided with correspondence regarding 
what was needed to support his increased rating claim.  
Specifically, the May 2004 letter requested that he submit 
all evidence in his possession that would indicate that his 
hernia worsened in severity, including descriptions of his 
symptoms and other involvement, extension and additional 
disability caused by his service-connected condition.  
Additionally, a February 2008 supplemental statement of the 
case informed him of the specific rating criteria used for 
the evaluation of his claim.  The supplemental statement of 
the case advised him of the rating considerations of 
38 C.F.R. § 4.1, explaining that the percentage ratings 
assigned are based upon the average impairment capacity 
resulting from injuries and diseases and their residual 
conditions in civil occupations, and also presented him with 
the diagnostic codes used to evaluate his disability.  Based 
this evidence, the veteran can be expected to understand from 
the various letters from the RO what was needed to support 
his claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements, testimony, and correspondence.  Specifically, 
during the his March 2003 Travel Board hearing, he discussed 
the signs and symptoms of his disability, with particular 
emphasis on the impact that the disability had on his daily 
life.  These statements demonstrate his actual knowledge in 
understanding of the information necessary to support his 
claim for an increased rating.  Thus, the notice deficiencies 
do not affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA treatment records.  Although not all 
of the veteran's service treatment records have been 
associated with the claims file, the National Personnel 
Records Center has confirmed that these records were fire 
related.  Further, the veteran submitted additional records, 
lay statements from friends and family, and several personal 
written statements,  and was provided an opportunity to set 
forth his contentions during a Travel Board hearing in March 
2003.  Next, specific VA medical opinions pertinent to the 
issues on appeal were obtained in January 1995, November 
1999, June 2004, and December 2007.
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for degenerative joint disease and 
degenerative disc disease of the lumbosacral spine is 
granted.

Service connection for chronic left foot injury residuals is 
denied.

Entitlement to an increased disability evaluation for the 
veteran's right inguinal/scrotal hernia, rated as 30 percent 
disabling prior to June 16, 2004, and as 60 percent disabling 
since June 16, 2004, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


